DETAILED ACTION   

1.	The Office Action is in response to RCE Application 17205036 filed on 06/07/2022. Claims 1-6 are pending.         

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA ..
			
3.			Continued Examination Under 37 CFR 1.114 4.
    	A request for continued examination under 37 CFR 1.114 was filed in this application. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this 06/07/2022 has been entered.
			Information Disclosure Statement
4.  	The information disclosure statements (IDS) submitted on 07/21/2022 and 08/08/2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Priority
5.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in Application No. 17205036 filed on 03/18/2021.
Priority #			 Filling Data			 Country
2019-042575		               March 8, 2019		  Japan


Response to Amendment
6.	The Amendment filed on 06/07/2022 has been received.  Claims 1-6, have been amended. Claims 1-6 are pending. 

7.					Response to Arguments
	Applicant’s arguments filed on 06/07/2022, pages 7-11 have been fully considered.


Claim rejections 35 U.S.C. 103.  
Applicant’s arguments with respect to rejection of claims under 35 U.S.C.§103 have been fully considered. 
1).	
Basically, the applicant argued that the prior art (ZHAO et al.  (WO2020073896)    and in view of JUN et al. (US 20200288150) and further in view of Chuang et al. (US 20180041769)) does not teach the limitations of:
“uni-prediction motion information of one of the first triangle merging candidate or the second triangle merging candidate is saved without storing bi-prediction motion information which is converted from motion information of list LO and motion information of List L1” as recited by amended independent claims since “First, paragraph 71 of Chuang et al. discloses the structure of uni-prediction, which differs from the structure in the feature”; “Second, paragraph 71 of Chuang et al. discloses storing the LIST_1 MV that is the mirrored MV of the LIST_O MV or storing LIST_O MV that is the mirrored MV of the LIST_1 MV. According to Chuang et al., motion information of bi-prediction is stored based on both of the LIST_O MV and the LIST_1 MV. In other words, in Chuang et al., motion information of list LO and motion information of List L1 is converted into bi-prediction information. Accordingly, these features of Chuang do not disclose the features”; “Third, Chuang et al. discloses storing motion information regarding bi-prediction and does not teach storing motion information of triangle merge mode as recited in Claim 1” (remark, page 8-10).  
Examiner’s response:
Examiner appreciate the amendment; however, more detailed amendment is needed to move the case forward. Examiner has updated search and reviewed the prior arts and amendment carefully. Examiner believe that the combination ZHAO et al.  (WO2020073896)    and in view of JUN et al. (US 20200288150) and further in view of YAMAMOTO et al. (US 20150312588) teaches the aforementioned limitation in the current claim set. Follows are the reasons.
	First, ZHAO discloses that in a region where motion compensation by averaging by the first triangle merging candidate and the second triangle merging candidate is performed (page 69, …an uni-prediction MV is derived as a motion vector of the current triangle partition at least based on the merge candidate list. In step 1304, prediction of the current triangle partition is performed at least based on the uni-prediction MV, to obtain predicted value of the current
triangle partition… if both the first MV from the REF _PIC_LIST0 and the second MV from the REF _PIC_LIST1 relate to a same reference picture, an average motion vector based on the first MV and the second MV is used as the uni-prediction MV), uni-prediction motion information of one of the first triangle merging candidate or the second triangle merging candidate is saved (page 69, … if a reference picture index of the first MV relates to a reference picture with a temporal distance to a current picture, TOO, smaller than the temporal distance of the second MV to the current picture, TD1, the first MV is used as the uniprediction MV; or if the second MV from the REF _PIC_LIST1 relates to a reference picture with a temporal distance to the current picture smaller than the temporal distance to the first MV, the second MV is used as the uni-prediction MV );
Second, the combination of  ZHAO and  JUN  and YAMAMOTO discloses that uni-prediction motion information of one of the first triangle merging candidate or the second triangle merging candidate is saved without storing bi-prediction motion information which is converted from motion information of list LO and motion information of List L1. ZHAO, for example, teaches that uni-prediction motion information of one of the first triangle merging candidate or the second triangle merging candidate is saved, as in page 1, as: “ triangular prediction unit, such as triangle merge mode, such as Motion Vector Prediction and Storage for Triangular/ Geometric Prediction Units”, page 13, “a uni-prediction MV may be derived, may also be stored”; YAMAMOTO, teaches that without storing bi-prediction motion information which is converted from motion information of list LO and motion information of List L1 in fig. 43, in which, bi-prediction motion information is converted from motion information of list LO (fig. 43, 1212A) and motion information of List L1 (fig. 43, 1212B) and the bi-prediction motion information is not stored (fig. 43, 1219); as also suggested in paragraph 0522, “If there are a plurality of converted uni-predictive merge candidates (for example, two for L0 prediction and L1 prediction), the plurality of merge candidates are stored in the merge candidate storage unit 1212H. The outputs of the bi-prediction/uni-prediction conversion unit 1219 may be a plurality of merge candidates”.
Therefore, the combination of  ZHAO,  JUN  and YAMAMOTO discloses the  limitations of  “uni-prediction motion information of one of the first triangle merging candidate or the second triangle merging candidate is saved without storing bi-prediction motion information which is converted from motion information of list LO and motion information of List L1” as recited by amended independent claims.
				
CLAIM INTERPRETATION
8.	The following is a quotation of 35 U.S.C. 112(f):
(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

9.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: 
 “a first triangle merging candidate selector …” in claims 1, 4;
“a second triangle merging candidate selector…” in claims 1, 4.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that:
 “a first triangle merging candidate selector …” in claims 1, 4 corresponding to fig. 18, component 347 and paragraph 0245, which is combination of hardware/software; “a second triangle merging candidate selector…” in claims 1, 4 corresponding to fig. 24, component 447 and paragraph 0245, which is combination of hardware/software.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: 
(1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
			

Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
        
  
11.	Claims 1-6 are rejected are rejected under 35 U.S.C. 103 as being unpatentable over ZHAO et al.  (WO2020073896)    and in view of JUN et al. (US 20200288150) and further in view of YAMAMOTO et al. (US 20150312588).   

	Regarding claim 1, ZHAO teaches a moving picture coding device (fig. 2) using a triangle merge mode (fig. 11, step 1101), the moving picture coding device comprising: 
	a triangle merging candidate list constructor structured to construct a triangle merging candidate list including spatial merging candidates (fig. 12 shows to construct a triangle merging candidate list including spatial merging candidates;  page 21, Fig. 12 shows a flowchart of the method for merge candidate list generation);
	a first triangle merging candidate selector structured to select, from the triangle merging candidate list, a first triangle merging candidate that is uni-prediction (fig. 11, step 1103; page 66-67, … In step 1103, uni-prediction MVs as motion vectors of the respective triangle partitions are derived at lease based on the merge candidate list… the uni-prediction MV selection rule for the triangle merge mode indicates a first MV or a second MV of a bi-prediction MV of the merge candidate list is selected as a uni-prediction MV);  
	and a second triangle merging candidate selector structured to select, from the triangle merging candidate list, a second triangle merging candidate that is uni-prediction (fig. 13, step 1303; page 69, … In step 1303, an uni-prediction MV is derived as a motion vector of the current triangle partition at least based on the merge candidate list),
	 wherein in a region where motion compensation by averaging by the first triangle merging candidate and the second triangle merging candidate is performed (page 69, … if both the first MV from the REF _PIC_LIST0 and the second MV from the REF _PIC_LIST1 relate to a same reference picture, an average motion vector based on the first MV and the second MV is used as the uni-prediction MV), uni-prediction motion information of one of the first triangle merging candidate or the second triangle merging candidate is saved (page 69, … if a reference picture index of the first MV relates to a reference picture with a temporal distance to a current picture, TOO, smaller than the temporal distance of the second MV to the current picture, TD1, the first MV is used as the uniprediction MV; or if the second MV from the REF _PIC_LIST1 relates to a reference picture with a temporal distance to the current picture smaller than the temporal distance to the first MV, the second MV is used as the uni-prediction MV );
	uni-prediction motion information of one of the first triangle merging candidate or the second triangle merging candidate is saved (as in page 1, as: “ triangular prediction unit, such as triangle merge mode, such as Motion Vector Prediction and Storage for Triangular/ Geometric Prediction Units”, page 13, “a uni-prediction MV may be derived, may also be stored”).
	It is noticed that ZHAO does not disclose explicitly weighted averaging two candidates.
	JUN disclose of weighted averaging two candidates (as shown in fig. 16, and paragraph 0405, … a current block is divided into two triangle-form sub-blocks, merge mode-based motion 
prediction/compensation for a first sub-block or second sub-block or both may be performed on the basis of different motion information… an average value or weighted sum of L0 and L1 motion information may be added to the list).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology weighted averaging two candidates as taught by JUN as a modification to the device of ZHAO for the benefit of having higher accuracy of calculation.
	It is noticed that the combination of ZHAO and JUN does not disclose explicitly without storing bi-prediction motion information which is converted from motion information of list LO and motion information of List L1.
YAMAMOTO discloses that without storing bi-prediction motion information which is converted from motion information of list LO and motion information of List L1 (fig. 43, in which, bi-prediction motion information is converted from motion information of list LO (fig. 43, 1212A) and motion information of List L1 (fig. 43, 1212B) and the bi-prediction motion information is not stored (fig. 43, 1219); as also suggested in paragraph 0522, “If there are a plurality of converted uni-predictive merge candidates (for example, two for L0 prediction and L1 prediction), the plurality of merge candidates are stored in the merge candidate storage unit 1212H. The outputs of the bi-prediction/uni-prediction conversion unit 1219 may be a plurality of merge candidates”).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology without storing bi-prediction motion information which is converted from motion information of list LO and motion information of List L1 as a modification to the device for the benefit of implement efficient encoding/decoding processes exploiting the characteristics of the asymmetric partition (paragraph 0015).


	Regarding claim 2, ZHAO teaches a moving picture coding method (fig. 2) using a triangle merge mode (fig. 11, step 1101), the moving picture coding method comprising: 
	a triangle merging candidate list constructor structured to construct a triangle merging candidate list including spatial merging candidates (fig. 12 shows to construct a triangle merging candidate list including spatial merging candidates;  page 21, Fig. 12 shows a flowchart of the method for merge candidate list generation);
	a first triangle merging candidate selector structured to select, from the triangle merging candidate list, a first triangle merging candidate that is uni-prediction (fig. 11, step 1103; page 66-67, … In step 1103, uni-prediction MVs as motion vectors of the respective triangle partitions are derived at lease based on the merge candidate list… the uni-prediction MV selection rule for the triangle merge mode indicates a first MV or a second MV of a bi-prediction MV of the merge candidate list is selected as a uni-prediction MV);  
	and a second triangle merging candidate selector structured to select, from the triangle merging candidate list, a second triangle merging candidate that is uni-prediction (fig. 13, step 1303; page 69, … In step 1303, an uni-prediction MV is derived as a motion vector of the current triangle partition at least based on the merge candidate list),
	 wherein in a region where motion compensation by averaging by the first triangle merging candidate and the second triangle merging candidate is performed (page 69, … if both the first MV from the REF _PIC_LIST0 and the second MV from the REF _PIC_LIST1 relate to a same reference picture, an average motion vector based on the first MV and the second MV is used as the uni-prediction MV), uni-prediction motion information of one of the first triangle merging candidate or the second triangle merging candidate is saved (page 69, … if a reference picture index of the first MV relates to a reference picture with a temporal distance to a current picture, TOO, smaller than the temporal distance of the second MV to the current picture, TD1, the first MV is used as the uniprediction MV; or if the second MV from the REF _PIC_LIST1 relates to a reference picture with a temporal distance to the current picture smaller than the temporal distance to the first MV, the second MV is used as the uni-prediction MV ).
	uni-prediction motion information of one of the first triangle merging candidate or the second triangle merging candidate is saved (as in page 1, as: “ triangular prediction unit, such as triangle merge mode, such as Motion Vector Prediction and Storage for Triangular/ Geometric Prediction Units”; page 13, “a uni-prediction MV may be derived, may also be stored”).
	It is noticed that ZHAO does not disclose explicitly weighted averaging two candidates.
	JUN disclose of weighted averaging two candidates (as shown in fig. 16, and paragraph 0405, … a current block is divided into two triangle-form sub-blocks, merge mode-based motion 
prediction/compensation for a first sub-block or second sub-block or both may be performed on the basis of different motion information… an average value or weighted sum of L0 and L1 motion information may be added to the list).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology weighted averaging two candidates as taught by JUN as a modification to the method of ZHAO for the benefit of having higher accuracy of calculation.
	It is noticed that the combination of ZHAO and JUN does not disclose explicitly without storing bi-prediction motion information which is converted from motion information of list LO and motion information of List L1.
YAMAMOTO discloses that without storing bi-prediction motion information which is converted from motion information of list LO and motion information of List L1 (fig. 43, in which, bi-prediction motion information is converted from motion information of list LO (fig. 43, 1212A) and motion information of List L1 (fig. 43, 1212B) and the bi-prediction motion information is not stored (fig. 43, 1219); as also suggested in paragraph 0522, “If there are a plurality of converted uni-predictive merge candidates (for example, two for L0 prediction and L1 prediction), the plurality of merge candidates are stored in the merge candidate storage unit 1212H. The outputs of the bi-prediction/uni-prediction conversion unit 1219 may be a plurality of merge candidates”).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology without storing bi-prediction motion information which is converted from motion information of list LO and motion information of List L1 as a modification to the method for the benefit of implement efficient encoding/decoding processes exploiting the characteristics of the asymmetric partition (paragraph 0015).


	Regarding claim 3, ZHAO teaches a non-transitory computer-readable medium storing (page 17, … computer program product is provided comprising a program code for performing the method according to any one of the previous aspects of the present disclosure) using a triangle merge mode (fig. 11, step 1101), the moving picture coding program causing a computer (fig. 2) to execute: 
	a triangle merging candidate list constructor structured to construct a triangle merging candidate list including spatial merging candidates (fig. 12 shows to construct a triangle merging candidate list including spatial merging candidates;  page 21, Fig. 12 shows a flowchart of the method for merge candidate list generation);
	a first triangle merging candidate selector structured to select, from the triangle merging candidate list, a first triangle merging candidate that is uni-prediction (fig. 11, step 1103; page 66-67, … In step 1103, uni-prediction MVs as motion vectors of the respective triangle partitions are derived at lease based on the merge candidate list… the uni-prediction MV selection rule for the triangle merge mode indicates a first MV or a second MV of a bi-prediction MV of the merge candidate list is selected as a uni-prediction MV);  
	and a second triangle merging candidate selector structured to select, from the triangle merging candidate list, a second triangle merging candidate that is uni-prediction (fig. 13, step 1303; page 69, … In step 1303, an uni-prediction MV is derived as a motion vector of the current triangle partition at least based on the merge candidate list),
	 wherein in a region where motion compensation by averaging by the first triangle merging candidate and the second triangle merging candidate is performed (page 69, … if both the first MV from the REF _PIC_LIST0 and the second MV from the REF _PIC_LIST1 relate to a same reference picture, an average motion vector based on the first MV and the second MV is used as the uni-prediction MV), uni-prediction motion information of one of the first triangle merging candidate or the second triangle merging candidate is saved (page 69, … if a reference picture index of the first MV relates to a reference picture with a temporal distance to a current picture, TOO, smaller than the temporal distance of the second MV to the current picture, TD1, the first MV is used as the uniprediction MV; or if the second MV from the REF _PIC_LIST1 relates to a reference picture with a temporal distance to the current picture smaller than the temporal distance to the first MV, the second MV is used as the uni-prediction MV ).
	uni-prediction motion information of one of the first triangle merging candidate or the second triangle merging candidate is saved (as in page 1, as: “ triangular prediction unit, such as triangle merge mode, such as Motion Vector Prediction and Storage for Triangular/ Geometric Prediction Units”; page 13, “a uni-prediction MV may be derived, may also be stored”).
	It is noticed that ZHAO does not disclose explicitly weighted averaging two candidates.
	JUN disclose of weighted averaging two candidates (as shown in fig. 16, and paragraph 0405, … a current block is divided into two triangle-form sub-blocks, merge mode-based motion 
prediction/compensation for a first sub-block or second sub-block or both may be performed on the basis of different motion information… an average value or weighted sum of L0 and L1 motion information may be added to the list).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology weighted averaging two candidates as taught by JUN as a modification to the non-transitory computer-readable medium of ZHAO for the benefit of having higher accuracy of calculation.
	It is noticed that the combination of ZHAO and JUN does not disclose explicitly without storing bi-prediction motion information which is converted from motion information of list LO and motion information of List L1.
YAMAMOTO discloses that without storing bi-prediction motion information which is converted from motion information of list LO and motion information of List L1 (fig. 43, in which, bi-prediction motion information is converted from motion information of list LO (fig. 43, 1212A) and motion information of List L1 (fig. 43, 1212B) and the bi-prediction motion information is not stored (fig. 43, 1219); as also suggested in paragraph 0522, “If there are a plurality of converted uni-predictive merge candidates (for example, two for L0 prediction and L1 prediction), the plurality of merge candidates are stored in the merge candidate storage unit 1212H. The outputs of the bi-prediction/uni-prediction conversion unit 1219 may be a plurality of merge candidates”).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology without storing bi-prediction motion information which is converted from motion information of list LO and motion information of List L1 as a modification to the non-transitory computer-readable medium for the benefit of implement efficient encoding/decoding processes exploiting the characteristics of the asymmetric partition (paragraph 0015).

	Regarding claim 4, ZHAO teaches a moving picture decoding device (fig. 3) using a triangle merge mode (fig. 11, step 1101), the moving picture coding device comprising: 
	a triangle merging candidate list constructor structured to construct a triangle merging candidate list including spatial merging candidates (fig. 12 shows to construct a triangle merging candidate list including spatial merging candidates;  page 21, Fig. 12 shows a flowchart of the method for merge candidate list generation);
	a first triangle merging candidate selector structured to select, from the triangle merging candidate list, a first triangle merging candidate that is uni-prediction (fig. 11, step 1103; page 66-67, … In step 1103, uni-prediction MVs as motion vectors of the respective triangle partitions are derived at lease based on the merge candidate list… the uni-prediction MV selection rule for the triangle merge mode indicates a first MV or a second MV of a bi-prediction MV of the merge candidate list is selected as a uni-prediction MV);  
	and a second triangle merging candidate selector structured to select, from the triangle merging candidate list, a second triangle merging candidate that is uni-prediction (fig. 13, step 1303; page 69, … In step 1303, an uni-prediction MV is derived as a motion vector of the current triangle partition at least based on the merge candidate list),
	 wherein in a region where motion compensation by averaging by the first triangle merging candidate and the second triangle merging candidate is performed (page 69, … if both the first MV from the REF _PIC_LIST0 and the second MV from the REF _PIC_LIST1 relate to a same reference picture, an average motion vector based on the first MV and the second MV is used as the uni-prediction MV), uni-prediction motion information of one of the first triangle merging candidate or the second triangle merging candidate is saved (page 69, … if a reference picture index of the first MV relates to a reference picture with a temporal distance to a current picture, TOO, smaller than the temporal distance of the second MV to the current picture, TD1, the first MV is used as the uniprediction MV; or if the second MV from the REF _PIC_LIST1 relates to a reference picture with a temporal distance to the current picture smaller than the temporal distance to the first MV, the second MV is used as the uni-prediction MV ).
	uni-prediction motion information of one of the first triangle merging candidate or the second triangle merging candidate is saved (as in page 1, as: “ triangular prediction unit, such as triangle merge mode, such as Motion Vector Prediction and Storage for Triangular/ Geometric Prediction Units”; page 13, “a uni-prediction MV may be derived, may also be stored”).
	It is noticed that ZHAO does not disclose explicitly weighted averaging two candidates.
	JUN disclose of weighted averaging two candidates (as shown in fig. 16, and paragraph 0405, … a current block is divided into two triangle-form sub-blocks, merge mode-based motion 
prediction/compensation for a first sub-block or second sub-block or both may be performed on the basis of different motion information… an average value or weighted sum of L0 and L1 motion information may be added to the list).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology weighted averaging two candidates as taught by JUN as a modification to the device of ZHAO for the benefit of having higher accuracy of calculation.
	It is noticed that the combination of ZHAO and JUN does not disclose explicitly without storing bi-prediction motion information which is converted from motion information of list LO and motion information of List L1.
YAMAMOTO discloses that without storing bi-prediction motion information which is converted from motion information of list LO and motion information of List L1 (fig. 43, in which, bi-prediction motion information is converted from motion information of list LO (fig. 43, 1212A) and motion information of List L1 (fig. 43, 1212B) and the bi-prediction motion information is not stored (fig. 43, 1219); as also suggested in paragraph 0522, “If there are a plurality of converted uni-predictive merge candidates (for example, two for L0 prediction and L1 prediction), the plurality of merge candidates are stored in the merge candidate storage unit 1212H. The outputs of the bi-prediction/uni-prediction conversion unit 1219 may be a plurality of merge candidates”).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology without storing bi-prediction motion information which is converted from motion information of list LO and motion information of List L1 as a modification to the device for the benefit of implement efficient encoding/decoding processes exploiting the characteristics of the asymmetric partition (paragraph 0015).

	Regarding claim 5, ZHAO teaches a moving picture decoding method (fig. 3) using a triangle merge mode (fig. 11, step 1101), the moving picture coding method comprising: 
	a triangle merging candidate list constructor structured to construct a triangle merging candidate list including spatial merging candidates (fig. 12 shows to construct a triangle merging candidate list including spatial merging candidates;  page 21, Fig. 12 shows a flowchart of the method for merge candidate list generation);
	a first triangle merging candidate selector structured to select, from the triangle merging candidate list, a first triangle merging candidate that is uni-prediction (fig. 11, step 1103; page 66-67, … In step 1103, uni-prediction MVs as motion vectors of the respective triangle partitions are derived at lease based on the merge candidate list… the uni-prediction MV selection rule for the triangle merge mode indicates a first MV or a second MV of a bi-prediction MV of the merge candidate list is selected as a uni-prediction MV);  
	and a second triangle merging candidate selector structured to select, from the triangle merging candidate list, a second triangle merging candidate that is uni-prediction (fig. 13, step 1303; page 69, … In step 1303, an uni-prediction MV is derived as a motion vector of the current triangle partition at least based on the merge candidate list),
	 wherein in a region where motion compensation by averaging by the first triangle merging candidate and the second triangle merging candidate is performed (page 69, … if both the first MV from the REF _PIC_LIST0 and the second MV from the REF _PIC_LIST1 relate to a same reference picture, an average motion vector based on the first MV and the second MV is used as the uni-prediction MV), uni-prediction motion information of one of the first triangle merging candidate or the second triangle merging candidate is saved (page 69, … if a reference picture index of the first MV relates to a reference picture with a temporal distance to a current picture, TOO, smaller than the temporal distance of the second MV to the current picture, TD1, the first MV is used as the uniprediction MV; or if the second MV from the REF _PIC_LIST1 relates to a reference picture with a temporal distance to the current picture smaller than the temporal distance to the first MV, the second MV is used as the uni-prediction MV ).
	uni-prediction motion information of one of the first triangle merging candidate or the second triangle merging candidate is saved (as in page 1, as: “ triangular prediction unit, such as triangle merge mode, such as Motion Vector Prediction and Storage for Triangular/ Geometric Prediction Units”; page 13, “a uni-prediction MV may be derived, may also be stored”).
	It is noticed that ZHAO does not disclose explicitly weighted averaging two candidates.
	JUN disclose of weighted averaging two candidates (as shown in fig. 16, and paragraph 0405, … a current block is divided into two triangle-form sub-blocks, merge mode-based motion 
prediction/compensation for a first sub-block or second sub-block or both may be performed on the basis of different motion information… an average value or weighted sum of L0 and L1 motion information may be added to the list).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology weighted averaging two candidates as taught by JUN as a modification to the method of ZHAO for the benefit of having higher accuracy of calculation.
	It is noticed that the combination of ZHAO and JUN does not disclose explicitly without storing bi-prediction motion information which is converted from motion information of list LO and motion information of List L1.
YAMAMOTO discloses that without storing bi-prediction motion information which is converted from motion information of list LO and motion information of List L1 (fig. 43, in which, bi-prediction motion information is converted from motion information of list LO (fig. 43, 1212A) and motion information of List L1 (fig. 43, 1212B) and the bi-prediction motion information is not stored (fig. 43, 1219); as also suggested in paragraph 0522, “If there are a plurality of converted uni-predictive merge candidates (for example, two for L0 prediction and L1 prediction), the plurality of merge candidates are stored in the merge candidate storage unit 1212H. The outputs of the bi-prediction/uni-prediction conversion unit 1219 may be a plurality of merge candidates”).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology without storing bi-prediction motion information which is converted from motion information of list LO and motion information of List L1 as a modification to the method for the benefit of implement efficient encoding/decoding processes exploiting the characteristics of the asymmetric partition (paragraph 0015).

	Regarding claim 6, ZHAO teaches a non-transitory computer-readable medium storing moving picture decoding program (page 17, … computer program product is provided comprising a program code for performing the method according to any one of the previous aspects of the present disclosure) using a triangle merge mode (fig. 11, step 1101), the moving picture coding program causing a computer (fig. 3) to execute: 
	a triangle merging candidate list constructor structured to construct a triangle merging candidate list including spatial merging candidates (fig. 12 shows to construct a triangle merging candidate list including spatial merging candidates;  page 21, Fig. 12 shows a flowchart of the method for merge candidate list generation);
	a first triangle merging candidate selector structured to select, from the triangle merging candidate list, a first triangle merging candidate that is uni-prediction (fig. 11, step 1103; page 66-67, … In step 1103, uni-prediction MVs as motion vectors of the respective triangle partitions are derived at lease based on the merge candidate list… the uni-prediction MV selection rule for the triangle merge mode indicates a first MV or a second MV of a bi-prediction MV of the merge candidate list is selected as a uni-prediction MV);  
	and a second triangle merging candidate selector structured to select, from the triangle merging candidate list, a second triangle merging candidate that is uni-prediction (fig. 13, step 1303; page 69, … In step 1303, an uni-prediction MV is derived as a motion vector of the current triangle partition at least based on the merge candidate list),
	 wherein in a region where motion compensation by averaging by the first triangle merging candidate and the second triangle merging candidate is performed (page 69, … if both the first MV from the REF _PIC_LIST0 and the second MV from the REF _PIC_LIST1 relate to a same reference picture, an average motion vector based on the first MV and the second MV is used as the uni-prediction MV), uni-prediction motion information of one of the first triangle merging candidate or the second triangle merging candidate is saved (page 69, … if a reference picture index of the first MV relates to a reference picture with a temporal distance to a current picture, TOO, smaller than the temporal distance of the second MV to the current picture, TD1, the first MV is used as the uniprediction MV; or if the second MV from the REF _PIC_LIST1 relates to a reference picture with a temporal distance to the current picture smaller than the temporal distance to the first MV, the second MV is used as the uni-prediction MV ).
	uni-prediction motion information of one of the first triangle merging candidate or the second triangle merging candidate is saved (as in page 1, as: “ triangular prediction unit, such as triangle merge mode, such as Motion Vector Prediction and Storage for Triangular/ Geometric Prediction Units”; page 13, “a uni-prediction MV may be derived, may also be stored”).
	It is noticed that ZHAO does not disclose explicitly weighted averaging two candidates.
	JUN disclose of weighted averaging two candidates (as shown in fig. 16, and paragraph 0405, … a current block is divided into two triangle-form sub-blocks, merge mode-based motion 
prediction/compensation for a first sub-block or second sub-block or both may be performed on the basis of different motion information… an average value or weighted sum of L0 and L1 motion information may be added to the list).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology weighted averaging two candidates as taught by JUN as a modification to the non-transitory computer-readable medium of ZHAO for the benefit of having higher accuracy of calculation.
	It is noticed that the combination of ZHAO and JUN does not disclose explicitly without storing bi-prediction motion information which is converted from motion information of list LO and motion information of List L1.
YAMAMOTO discloses that without storing bi-prediction motion information which is converted from motion information of list LO and motion information of List L1 (fig. 43, in which, bi-prediction motion information is converted from motion information of list LO (fig. 43, 1212A) and motion information of List L1 (fig. 43, 1212B) and the bi-prediction motion information is not stored (fig. 43, 1219); as also suggested in paragraph 0522, “If there are a plurality of converted uni-predictive merge candidates (for example, two for L0 prediction and L1 prediction), the plurality of merge candidates are stored in the merge candidate storage unit 1212H. The outputs of the bi-prediction/uni-prediction conversion unit 1219 may be a plurality of merge candidates”).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology without storing bi-prediction motion information which is converted from motion information of list LO and motion information of List L1 as a modification to the non-transitory computer-readable medium for the benefit of implement efficient encoding/decoding processes exploiting the characteristics of the asymmetric partition (paragraph 0015).

12. 					Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892.
				Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAIHAN JIANG whose telephone number is (571)272-1399.  The examiner can normally be reached on M - F, alternative, 7:30am-5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571- 272-3982.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-0655.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ZAIHAN JIANG/                                                                                                                                                                                                        Primary Examiner, Art Unit 2423